UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7083



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DMITRY BRON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-96-176, CA-98-1123-2)


Submitted:     October 29, 1999          Decided:    November 17, 1999


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dmitry Bron, Appellant Pro Se. Janet S. Reincke, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dmitry Bron seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).       We

have reviewed the record and the district court’s memorandum and

opinion order and find no reversible error.      Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See United States v. Bron, Nos.

CR-96-176; CA-98-1123-2 (E.D. Va July 16, 1999).*      We grant Bron’s

motion to file an oversized brief.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




     *
       Although the district court’s opinion order is marked as
“filed” on July 15, 1999, the district court’s records show that it
was entered on the docket sheet on July 16, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2